Citation Nr: 1452042	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  14-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the knees, claimed as bilateral knee condition.

2.  Entitlement to service connection for corns, callouses, hammer toe, and nucleated hyperkeratotic lesions, bilateral feet, claimed as bilateral foot condition.

3.  Entitlement to service connection for bilateral lower extremity disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for anxiety disorder, to include insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  There was no injury or disease of the Veteran's knees during active service and arthritis of the Veteran's knees did not manifest to a compensable degree within one year of separation from active service.    

2.  There was no injury or disease of the Veteran's feet during active service.

3.  There was no injury or disease of the Veteran's bilateral lower extremities during active service.

4.  There was no injury or disease of the Veteran's low back during active service and arthritis of the Veteran's low back did not manifest to a compensable degree within one year of separation from active service.

5.  The Veteran's hypertension did not have onset during his active service and did not manifest within one year of separation from active service. 

6.  The Veteran did not have onset of a psychiatric disorder during active service, and a psychiatric disorder did not manifest to a compensable degree within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the knees have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for corns, callouses, hammer toe, and nucleated hyperkeratotic lesions, bilateral feet, have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for bilateral lower extremity disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for low back disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for an anxiety disorder, to include insomnia, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a March 2011 letter.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.A.  Duty to Assist: Service Treatment Records

The RO attempted on numerous occasions to obtain records of the Veteran's military service.  Particularly, the RO sent letters to the Veteran in March 2011 and January 2012 to obtain STRs.  The Veteran responded in a January 2012 letter that he did not have any records in his possession.  The RO also requested the STRs from the National Personnel Records Center (NPRC) in January 2012, resulting in a notification during the same month that the Veteran's STRs were destroyed in a fire.  Despite multiple attempts by the RO, additional evidence regarding the Veteran's military record was not located.  In an April 2012 memorandum, VA made a formal finding of unavailability of service treatment records.  Based on these actions the Board concludes that relevant STRs either do not exist or further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(c) 

In cases where a veteran's STRs have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  This includes informing the claimant that he or she may provide alternative evidence to support the claim.  Id. at 370.  (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992)).  

The Veteran was made aware of the possibility of his military records being destroyed in the March 2011 letter, and the RO provided the Veteran with a comprehensive list of evidence that the Veteran could provide in lieu of those records.  In that same letter, the RO enclosed the NA Form 13055 Request for Information Needed to Reconstruct Medical Data for the Veteran to complete and return in order to further develop the Veteran's claim.  These actions are consistent with the Veterans Court's guidance in Dixon and Washington.     

As mentioned above, in a case such as this, where it appears that the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.    Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.


I.B.  Duty to Assist: No Medical Examination Warranted

Next, VA did not provide examinations with regard to the Veteran's claims of entitlement to service connection for arthritis of the knees, bilateral feet disability, bilateral lower extremity disability, low back disability, hypertension, and anxiety, to include insomnia.  The Board concludes that VA has no duty to provide examinations with regard to the disabilities claimed.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

In this case, as discussed in more detail below, the evidence does not establish an event, disease, or injury in-service relevant to any of the Veteran's claims on appeal.  Even assuming that such disorders had onset in-service or during an applicable presumptive period, there is no persuasive competent evidence indicating that they may be associated with service (aside from the Veteran's assertion, which alone does not, under current case law, suffice to render a VA examination or opinion necessary).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claims.  See Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, examinations are not required here, even under the low threshold of McLendon.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, hypertension, and psychosis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The Board discusses the merits of each issue on appeal separately.  
II.A. Degenerative arthritis of the knees, claimed as bilateral knee condition.

In support of his claim for service connection for a bilateral knee disability, the Veteran submitted a March 2007 treatment note that documents the Veteran reporting to Dr. D.K. with bilateral knee pain.  The Veteran described that his pain had been "increasing for 5 months," and first began when he was pressing weights with his legs."  The Doctor concluded that the Veteran's pain was "probably secondary to arthritis."  Knee x-rays taken later in March 2007 revealed spurring of the intercondylar eminences as well as tibial plateaus and femoral condyles, leading the attending physician to reach an impression of degenerative arthritis bilaterally without evidence of fracture or dislocation.  The first element of service connection is met.  

However, there is no evidence of an in-service incurrence or aggravation of a disease or injury related to the Veteran's knees.  There also is no evidence that the Veteran's arthritis of the knees manifested to a compensable degree within one year from active service.  By the Veteran's own admission, the pain in his knees had onset five months before his March 2007 visit to Dr. D.K.  Further, the Veteran submitted no report or statement of any manifestations of a knee injury during his active service.  The Veteran did state in his January 2013 notice of disagreement (NOD) that he felt his arthritis had "onset from the military."  However, the Board notes that this is a general statement of his belief that his service resulted in later manifestations of knee symptoms rather than an assertion or allegation of a specific manifestation of a knee injury or disease during service.  Hence, the evidence does not show an in-service incurrence of an injury or disease of the Veteran's knees.  

Next, the Board has considered the Veteran's opinion that wear and tear during service caused his current bilateral knee disability.  In his January 2013 Notice of Disagreement (NOD), the Veteran stated that his "degenerative arthritis is not something that just came about; it's degenerative and has been an old onset of wear and tear on my joints."  This is a nexus statement.

In this regard, there is no evidence that the Veteran has expertise in determining the cause of degenerative arthritis of the knees.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Whether a disability present many years after service is due to "wear and tear" sustained in service, is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  Such a determination requires medical expertise and knowledge. Consequently, the Board finds that the Veteran's nexus opinion in this regard is not competent evidence.  There are no other nexus opinions of record.  

Therefore, the preponderance of evidence is against a finding that the Veteran suffered any injury or disease of the knees during active service and arthritis of the Veteran's knees did not manifest to a compensable degree within one year of separation from active service.  As such, neither the provisions for presumptive service connection for chronic disease nor the general provisions for service connection are satisfied, and the Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B. Corns, callouses, hammer toe, and nucleated hyperkeratotic lesions, bilateral feet, claimed as bilateral foot condition.

The Board acknowledges that the Veteran suffers from disabilities of his feet.  Of record is an April 2011 treatment note from Dr. L.M.  The note documents the Veteran presenting with nucleated hyperkeratotic lesions under both metatarsal heads, a hammertoe deformity with a significant corn involving the fifth toe on the left side, and a hammertoe deformity of the second toe on the left side.  The doctor noted that the Veteran's radiographs, taken at an undisclosed time, were consistent with the diagnosis and that "these problems ha[d] all been present for a significant period of time and ha[d] gotten progressively worse."  There are also treatment notes and examinations from March 2011, October 2011, and February 2012 in the record, all documenting the Veteran's present disability. 

Absent from the record, however, is any evidence of either an in-service injury or disease to the Veteran's feet or a nexus between an in-service injury or disease or the Veteran's current disability.

The Veteran did allege in his January 2013 NOD that his feet disability had onset due to "wear and tear" during military service.  However, just as with the Veteran's statement regarding his arthritis of the knee, this statement does not provide a specific manifestation of disease or injury to the feet in service, and thus, does not establish in service incurrence. Significantly, the Veteran has provided no statement regarding any observable symptoms or conditions related to his feet in service. Thus, an event or injury to his feet in service has not been established.

To the extent that this statement is an assertion of a nexus, the connection between his current disabilities of the feet, and his period of active service pertains to a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  The question of whether military service over 50 years prior is the cause of orthopedic disabilities of both feet is a complex medical question.  Therefore, the Board finds that he Veteran's nexus opinion with regard to his bilateral feet disabilities is not competent evidence.  

To the extent that the Veteran is competent to assert observable symptoms such as how his feet and toes looked in service, and post service, he has not provided any such information or statements, despite being notified of the need to do so. Thus, there is no competent evidence of symptoms capable of lay observation of record, and the Veteran is not competent to determine whether his currently diagnosed feet conditions are related to his active service.
The preponderance of the evidence is against a finding that the Veteran suffered any injury or disease of his feet during active service, and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.C. Bilateral lower extremity disability.

The Veteran claimed this disability as a bilateral leg condition.  The record contains treatment notes documenting lower extremity conditions as early as May 2009, when the Veteran presented with complaints of swelling in his legs.  During a July 2010 visit, the Veteran complained of swelling in his lower right lower extremity.  The subsequent ultrasound examination revealed no evidence for a deep vein thrombosis.  Notwithstanding the negative test, the Veteran had continued swelling of both his legs below the knees, as evidenced by a November 2010 treatment note.  The Veteran was diagnosed with edema of the lower extremities.    

Other than treatment notes documenting a present disability in his lower extremities, the record contains no evidence of a nexus or in-service injury or disease of the Veteran's lower extremities.  Further, the Veteran has not alleged that there were any manifestations of an injury or disease of his lower extremities while in service.  Rather, he merely included "bilateral leg condition" on his November 2011 claim and in his January 2013 NOD for the same issue without providing any further statements regarding the onset or symptoms of this condition.

In the absence of any evidence of in service treatment, complaints, injury or onset of his currently diagnosed edema, and absent any evidence of a link between his currently diagnosed edema of the lower extremities and his active service, compensation for this disability cannot be awarded.  The preponderance of the evidence is against a finding that the Veteran suffered any injury or disease of his legs during service, and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.D. Low back disability.

In an April 2010 treatment note, the Veteran is recorded complaining of having left sided low back pain that had onset "several weeks" prior to the visit.  The Veteran reported that the pain radiates from the iliac area medially to the spinal column.  Denying any injury or trauma to the area, the Veteran informed the doctor that he does heavy lifting at work.  In the Veteran's claims file, this treatment note is the only medical record that documents a back problem.  

Neither the Veteran nor the 2010 treatment note proffer an opinion as to the cause of the back pain.  There is no evidence of an in-service injury or disease related to the Veteran's back, and there is no evidence that arthritis of the back manifested to a compensable degree within one year of separation from active service.  The Veteran has provided no evidence or statements indicating a back injury or treatment in service nor has he provided any evidence of continuity of symptoms of a back injury since service. In fact, the April 2010 treatment note indicates onset several weeks prior to the doctor's visit, and indicates that he does heavy lifting at work. Consequently, there is evidence indicating onset many years after service and a possible etiology related to his job.

Therefore, the preponderance of evidence is against a finding that the Veteran suffered any injury or disease of the back during active service.  Thus, the provisions for presumptive service connection for chronic diseases are inapplicable, and the claim does not succeed on a direct theory of service connection.  The Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
II.E. Entitlement to service connection for hypertension.

The Veteran clearly suffers from hypertension.  The earliest relevant record of the Veteran's hypertension is a November 2007 treatment note by Dr. N.B.  The record contains additional treatment notes, including notes from April 2008, January 2009, September 2009, December 2009, and March 2011, all documenting treatment and medication for hypertension. The Board finds that the Veteran has met the first element of service connection.

However, the record contains no medical evidence that the Veteran's hypertension had onset during service or within one year of separation of service.  Further, the Veteran has not alleged that his hypertension had onset during service or manifested to a compensable degree within one year of separation of service.  The Board finds that the preponderance of evidence is against this claim, whether on a presumptive basis for chronic diseases or otherwise.   The appeal as to this issue must therefore be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.F. Entitlement to service connection for anxiety disorder to include insomnia.  

Other than in his November 2010 claim of entitlement to service connection for anxiety and his January 2013 NOD on the same issue, the Veteran has not submitted any evidence for his claim of service connection for anxiety, to include insomnia.  In his NOD, the Veteran alleged that he has "trouble with crowds and being out and about," and that he "tend[s] to stay to [him]self and at home mostly."  However, the Board is not aware of any medical evidence that corroborates the Veteran's assertion that he has a current psychiatric disability.  Thus, he has failed to establish a current disability.

Additionally, there is no evidence that any psychiatric disability, including the claimed anxiety or insomnia, had onset during service or within one year of separation from service.  The Veteran has made no allegations that identify symptoms, treatment, or events in service that could serve as evidence of in service incurrence. Moreover, there is no evidence of record that establishes a link between service and any claimed psychiatric disability.  

The preponderance of evidence is against a finding that the Veteran suffered from a psychiatric disability during service or within one year of separation from service.  The provisions from presumptive service connection for chronic diseases are inapplicable, and the claim does not succeed on a direct theory of service connection.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for degenerative arthritis of the knees is denied.

Service connection for corns, callouses, hammer toe, and nucleated hyperkeratotic lesions, bilateral feet, is denied.

Service connection for bilateral lower extremity disability is denied.  

Service connection for low back disability is denied.

Service connection for hypertension is denied. 

Service connection for an anxiety disorder, to include insomnia, is denied




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


